DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/18/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the radiation shield in the first spacer, as recited in Claim 6, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 
Specification
The disclosure is objected to because of the following informalities: 
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Appropriate correction is required.
Claim Objections
Claims 1-10 are objected to because of the following informalities:  
In each of Claims 1, 7, 8, and 10 change “a teeth support” to --a tooth support-- or --a support for a patient’s teeth-- for the sake of grammatical accuracy and clarity. [The phrase --tooth support-- is also incorrectly recited throughout the specification.]
In Claim 1, at Lines 3-4, change “inserted between a first lip portion and a first gum portion” to --inserted between a first lip portion and a first gum portion of the mouth of the subject-- for the sake of antecedent agreement with the specification and clarity. 
Also in Claim 1, at Line 6, change “wherein teeth or a gum of a patient is supported” to --wherein teeth and/or gums of a patient are supported-- for the sake of 
In Claim 4, at Line 2, following the amendment to parent Claim 1 above, change “conforming to a front mouth shape when a mouth is open” to --conforming to a shape of the front of the patient’s mouth when said patient’s mouth is open-- for the sake of grammatical accuracy, clarity, and agreement with the amended parent claim.
In Claim 8, at Line 2, change “plurality of teeth receiving grooves” to --plurality of tooth receiving grooves--.
In Claim 9, at Lines 3-4, change “for breathing” to --to allow the subject to breathe when said device is fixed within the oral cavity-- for the sake of clarity.
In Claim 10, as the claim is a method claim, amend lines 1-2 as follows: --10. A method of fixedly positioning the oral fixation device of Claim 1 within an oral cavity of the patient during treatment of a lip cancer the steps of:--.
Also in Claim 10, at Line 6, change “placing the teeth or the gum of the patient” to --placing the teeth or gums of the patient-- for the sake of grammatical accuracy and clarity. 
Claims 2, 3, 5, and 6 are objected to by virtue of their dependency.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5, 8, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to Claim 2, the claim recites that a specific height of the second insert maintains “a spacing”, wherein said spacing is “equal to or larger than a first spacing”, rendering the claim indefinite insofar as the “first spacing” is not defined in the claim or its parent claim. Claim 1 recites a first spacer which maintains “a specific spacing” between the first lip and gum portions, but not a “first” spacing, such that the “first” spacing of Claim 2, which is a value that is required by the claim to be equal to or smaller than the “spacing” of the second insert, is not defined. Is the “first spacing” recited in present Claim 2 intended to be the same as the “specific spacing” of parent claim 1, or is there another definition for where such a “first spacing” may be found on the device or on the patient?
With respect to Claim 5, the claim recites that the target support formation allows the treatment target “to be placed at a constant position during a plurality of times of radiation therapy”, wherein the terms “constant position” and “times” render the claim indefinite insofar as it is unclear whether the quoted phrases are intended to encompass a device which holds the oral cavity in a single position constantly during multiple exposures in a single radiation session, or whether the device must be capable of keeping its own positional relationship to be removed from the patient’s mouth at the end of a first day of treatment and reinserted into the patient’s mouth for a second treatment session on a different day. It is unclear what structural and/or functional relationships are intended to be patentably limited by the phrase in the claim.
With respect to Claim 8, the claim recites that the tooth support has a plurality of tooth receiving grooves, said grooves having “different spacings from the first spacer”, rendering the claim indefinite insofar as there is no antecedent basis for spacings in the first spacer in the claims, such that there is no set of grooves in the first spacer to be comparatively measured against the grooves of the tooth support in the manner as required by Claim 8.
Claim 9 is rejected by virtue of its dependency.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 and 10, as they are best understood, are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by U.S. Patent to Persico, et al. (US 4,223,229).
With respect to Claim 1, Persico teaches an oral fixation device (30) for radiation therapy (Abstract and throughout disclosure), the oral fixation device comprising:
a first spacer (58, 60) including a first insert (74 at 58) inserted between a first lip portion and a first gum portion (Column 5, Lines 38-51 and Figure 3); and
a tooth support (63) coupled to the first spacer at a side of the first spacer disposed inwardly of an oral cavity, wherein teeth or gums of a patient are supported on the tooth support (Column 5, Lines 38-55; and Figures 3 and 5); 
wherein the first spacer has a specific thickness to maintain a specific spacing between the first lip portion and the first gum portion (Column 5, Lines 42-52); and,
wherein the first lip portion includes a treatment target portion to be subjected to the radiation therapy (Column 1, Lines 9-15; Column 2, Lines 40-49 and 60-66).
With respect to Claim 2, Persico further teaches that the first spacer further includes a second insert (74 at 60) disposed between a second lip portion and a second gum portion (Column 5, Lines 38-51 and Figure 3), wherein the second insert has a specific height to maintain a spacing between the first lip portion and the second lip portion (Column 5, Lines 40-52 and Figure 3).
With respect to Claim 3, Persico further teaches that the oral fixation device further comprises a target support protruding from the first spacer toward the first lip portion, wherein the target support is disposed between the first lip portion and the first gum portion to maintain a specific second spacing between the first lip portion and the first gum portion (Column 2, Lines 46-49 and 60-66; Column 5, Lines 38-52; and Figure 3).
With respect to Claim 4, Persico further teaches that the target support has a curvature conforming to the patient’s front mouth shape when the mouth is open (Column 5, Lines 42-48).
With respect to Claim 5, Persico further teaches that the oral fixation device further comprises a target support protruding from the first spacer toward the first lip portion, wherein the target support is formed to allow the treatment target portion to be placed at a constant position during a plurality of times of radiation therapy (Column 2, Lines 46-49 and 60-66; Column 5, Lines 38-52; and Figure 3).
With respect to Claim 6, Persico further teaches that the oral fixation device further comprises a radiation shield (e.g., 54) received inside the first spacer (Column 4, Lines 42-46; and Column 5, Lines 23-26).
With respect to Claim 7, Persico further teaches that the oral fixation device further comprises a handle (34) coupled to the first spacer or the tooth support, wherein the handle extends out of the oral cavity (Column 6, Lines 4-7).
With respect to Claim 10, Persico teaches a method of fixing an oral cavity in treatment of a lip cancer using the oral fixation device (30) of claim 1 (Column 1, Lines 9-15; and Column 2, Lines 40-49 and 60-66), the method comprising the steps of: inserting the oral fixation device into the oral cavity such that the first insert of the first spacer is placed on the first lip portion having the treatment target portion (See Figures 1 and 3); and placing the teeth or the gum of the patient on the tooth support of the oral fixation device (Column 2, Lines 46-66; Column 5, Lines 38-55; and Figure 3).

Claims 1, 3-5, 7, 8, and 10, as they are best understood, are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by U.S. Patent Application Publication to Westbrook, et al. (US 2011/0240036 A1).
With respect to Claim 1, Westbrook teaches an oral fixation device (either of 100/900) for radiation therapy (Abstract and Paragraphs 10-12 and 30), the oral fixation device comprising:
a first spacer (120/920) including a first insert (130) inserted between a first lip portion and a first gum portion (Paragraphs 32-35 and 43-45; and Figures 4 and 12); and
a tooth support (150) coupled to the first spacer at a side of the first spacer disposed inwardly of an oral cavity (110), wherein teeth or gums of a patient are supported on the tooth support (Paragraphs 32 and 50; and Figures 4 and 12); 
wherein the first spacer has a specific thickness to maintain a specific spacing between the first lip portion and the first gum portion (Paragraphs 38-42 and 50); and,
wherein the first lip portion includes a treatment target portion to be subjected to the radiation therapy (Paragraph 50).
With respect to Claim 3, Westbrook further teaches that the oral fixation device further comprises a target support (152) protruding from the first spacer toward the first lip portion, wherein the target support is disposed between the first lip portion and the first gum portion to maintain a specific second spacing between the first lip portion and the first gum portion (Paragraphs 40-42).
With respect to Claim 4, Westbrook further teaches that the target support has a curvature conforming to the patient’s front mouth shape when the mouth is open (Paragraphs 40/42 and 50).
With respect to Claim 5, Westbrook further teaches that the oral fixation device further comprises a target support (152) protruding from the first spacer toward the first lip portion, wherein the target support is formed to allow the treatment target portion to be placed at a constant position during a plurality of times of radiation therapy (Paragraphs 9-11, 30,and  40-42).
With respect to Claim 8, Westbrook further teaches that the tooth support has a plurality of tooth receiving grooves (58) via molding said grooves to the patient’s teeth (Paragraphs 40-41).
With respect to Claim 10, Westbrook teaches a method of fixing an oral cavity in treatment of a lip cancer using the oral fixation device (100/900) of claim 1, the method comprising the steps of: inserting the oral fixation device into the oral cavity such that the first insert of the first spacer is placed on the first lip portion having the treatment target portion (Paragraphs 40-42 and 50); and placing the teeth or the gums of the patient on the tooth support (152) of the oral fixation device (Paragraphs 40-42).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8, as it is best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Persico, as applied to claim 1 above, in view of U.S. Patent to Flam (US 5,590,643).
With respect to Claim 8, Persico teaches most of the elements of the claimed invention, as recited for Claim 1 above, and a tooth receiving channel for a patient’s teeth formed by the tooth support (see Figure 3 of Persico).
Persico does not teach a plurality of tooth grooves having specific spacings there between on said tooth support.
Flam teaches an oral fixation device for keeping a patient’s mouth in a specific position during a medical procedure (Abstract and throughout disclosure), wherein multiple grooves (21, 22) are placed on a bite block (14) of the device via a sleeve (20), to engage the patient’s teeth, to hold the desired mouth position and prevent movement during the procedure (Column 3, Lines 49-62; and Column 5, Lines 6-32).
It would have been obvious to one of ordinary skill in the art at the time of the inventive filing to employ tooth gripping grooves on a bite block of an an oral fixation device, as suggested by Flam, in the apparatus of Persico, to provide a more secure positioning device that prevents movement of a patient during an oral medical procedure, even when the patient is fully or partially sedated, and allowing a doctor to perform the procedure hands free (Column 3, Lines 7-11; Column 3, Lines 49-62; and Column 5, Lines 6-32).

Claim 9, as it is best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Persico, as applied to claim 2 above, in view of U.S. Patent Application Publication to Holman, et al. (US 2019/0239978 A1).
With respect to Claim 9, Persico teaches most of the elements of the claimed invention, including a second insert located in the oral cavity, as described for Claim 2 above, but does not teach that said second insert comprises air holes for breathing.
Holman teaches an oral fixation device (100, 500) for keeping a patient’s mouth in a desired position during a medical treatment (Abstract and throughout disclosure), including a radiation therapy treatment (Paragraphs 4-5), wherein said oral device comprises air holes on the device within the oral cavity, to provide a way for patients to continue breathing during a procedure (Paragraphs 20 and 37; and Figures 1D and 15 A/D).
It would have been obvious to one of ordinary skill in the art at the time of the inventive filing to provide airholes in an oral fixation appliance that rests within a patient’s oral cavity during a medical procedure, as suggested by Holman, in the apparatus of Persico, thereby providing a way for a patient to easily breathe during a medical procedure, increasing patient comfort, as suggested by Holman (Paragraphs 4, 5, and 20). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: U.S. Patent documents to: Fu (US 2005/0196725 A1); Schuman (US 2010/0292526 A1); Calhoun (US 2019/0357992 A1); and Holman, et al. (US 2019/0366122 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANASTASIA MIDKIFF whose telephone number is (571)272-5053. The examiner can normally be reached M/W/Th/F contact 11a-4p EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANASTASIA MIDKIFF/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        03/05/2022